Case 2:20-cv-02340-BRM-JAD Document 1-1 Filed 03/04/20 Page 1 of 12 PageID: 6




             EXHIBIT "A"
Case 2:20-cv-02340-BRM-JAD Document 1-1 Filed 03/04/20 Page 2 of 12 PageID: 7
                                                            't
                                                       04            B~~F




                                   Department of Sanking and Insurance
                                       Office of the Commissioner
    Phil Murphy                                      PO Sox 325                                             Marlene Caride
     Governor                                  Trenton, NJ 08625-0325                                       Commissioner
    Sheila Oliver
    Lt. Governor                                  Tel (609) 633-7667              \



CERT/FIED MAIL                                                                                            2/3/2020
RETURN RECE/PT REQUESTED

Attention:
CORPORATION SERVICE COMPANY
TRAVELERS INDEMNITY COMPANY
PRINCETON SOUTH CORPORATE CENTER
100 CHARLES EWING BOULEVARD, SUITE 160
EWING, NJ 08628

                                                                 ~
 RE: Plaza Construction, LLC v. Travelers Indemnity Company
     Superior Court of New Jersey, Bergen County Law Division
     Docket No.: BER-L-000677-20


Dear Sir/Madam:

You are hereby notified that on this date the Commissioner of the New Jersey Department of
Banking and Insurance has accepted original service of process on your behalf in the above-
captioned matter. The documents served are enclosed herein.

By copy of this letter I am advising the attorney for the Plaintiff(s) in this matter that these
documents have been transmitted to you, and confirming that the Commissioner of Banking
and Insurance is not authorized to receive service of any further documents in this action.


                                                                            Very Truly Yours,


                                                                              hdt'4~ 6)
                                                                                      , f
                                                                                        ;~~S~
C: Cullen and Dykman LLP                                                    Debra A. Mullen
    ATTN: Benjamin J. Hochberg, Esq.                                        Administrative Assistant
    44 Wall Street, 15th Floor
    New York NY 10005




                                           Visit lts on the Web at dobi.nj.gov
           New Jersey is an Eqatal Opportimit}/ Emplaijer               ". Printed on Recycled Paper and Rec~~clable
Case 2:20-cv-02340-BRM-JAD Document 1-1 Filed 03/04/20 Page 3 of 12 PageID: 8



      CULLEN AND DYKMAN LLP
      BENJAMIN J. HOCHBERG, ESQ.
      NJ ATTY. ID: 901-132012
      44 WALL STREET, 15u FLOOR
      NEw YORx, NEw YORx 10005
      (212)732-2000
      OUR FiLE No.: 5474-7
       ATTORNEYS FOR PLAINTIFF
       PLAZA CONSTRUCTION LLC


       PLAZA CONSTRUCTION, LLC,                                   SUPERIOR COURT OF NEW JERSEY
                                                                  LAW DIVISION: BERGEN COUNTY
                                  PLAINTIFF,
                -AGAtNST-                                         DOCKETNO.: BER-L-000677-20

                                                                  CI iM ACTION
       TRAVELERS INDEMNITY CO.
                                                                  CIVIL ACTION SUNIlVIONS
                                DEFENDANT.


       From the State of New Jersey To the Defendant(s) Named Above:

              The Plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey.
      The complaint attached to this summons states the basis for this lawsuit. If you dispute this complaint,
      you or your attorney must file a written answer or motion and proof of service with the deputy clerk of
      the Superior Court in the county listed above within 35 days from the date you received this summons,
      not counting the date you received it. (A directory of the addresses of each deputy clerk of the Superior
      Court is available in the Civil Division Management Office in the county listed above and online at
      http://Nvww.iudiciaiT.state.ni.us/pro se/10153 deptyclerklawre£pdf) If the complaint is one in
      foreclosure, then you must file your written answer or motion and proof of service with the Clerk of the
      Superior Court, Hughes Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable
      to the Treasurer, State of New Jersey and a completed Case Information Statement (available from the
      deputy clerk of the Superior Court) must accompany your answer or motion when it is filed. You must
      also send a copy of your answer or motion to Plaintiff s attorney whose name and address appear above,
      or to Plaintiff, if no attorney is named above. A telephone call will not protect your rights; you must file
      and serve a written answer or motion (with fee of $175.00 and completed Case Information Statement)
      if you want the court to hear your defense.

             If you do not file and serve a written answer or motion within 35 days, the court may enter a
      judgment against you for the relief the Plaintiff demands, plus interest aiid costs of suit. If judgment is
      entered against you, the Sheriff may seize your money, wages or property to pay all or part of the
      judgment.

              If you cannot afford an attorney, you may call the Legal Services office in the county where you
      live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-576-5529). If
      you do not have an attorney and are not eligible for free legal assistance, you may obtain a referral to an
      attorney by calling one of the Lawyer Referral Services. A directory with contact information for local
      Legal Services Offices and Lawyer Referral Services is available in the Civil Division Management
      Office         in         the        county        listed        above         and        online          at
      hLtp://www.iudiciM.state.ni.us/13rose/10153
                         ry state.n;.us/prose/10153 deptyclerklawref.pdf.


      Dated: Februaiy 3, 2020

       CULLEN AND DYKMAN LLP                                                     s/Michelle M. Smith
       A ttorneysfor Plaintiff                                                   Michelle M. Smith
       Plaza Constrarction, LLC                                                  Clerlc of the Superior Court
       Benjamin J. Hochberg, Esq.
       bhochbergpcullenllp. com

       Name of Defendant to Be Served: Travelers Indemnity Co.


      {00715452.DOCX}
,   ,   Case
         .      BER-L-000677-20 01/30/2020
             2:20-cv-02340-BRM-JAD         9:37:311-1
                                       Document    AM Pg 1 of03/04/20
                                                      Filed   1 Trans ID:Page
                                                                          LCV2020207773
                                                                              4 of 12 PageID: 9




                                              Civil Case Information Statement
                                      .. ._     - . ..                           .. ..- ._ . -- .
          ;.Case Details: BERGEN I Civil Part Docket# L-000677-20
          I. ...._ . ..............                                .. .................. . . . _.:...-..........._..._:....: .. . .. .. _ .   _ ............- .. .._...   .__ ... .......   .

           Case Caption: PLAZA CONSTRUCTION L LC VS                                                               Case Type: OTHER INSURANCE CLAIM (INCLUDING
           TRAVELERS INDEMNITY                                                                                    DECLARATORY JUDGMENT ACTIONS)
           Case Initiation Date: 01/30/2020                                                                       Document Type: Complaint
           Attorney Name: BENJAMIN JOSEPH HOCHBERG                                                                Jury Demand: NONE
           Firm Name: CULLEN & DYKMAN LLP                                                                         Is this a professional malpractice case? NO
           Address: 44 WALL ST 15TH FL                                                                            Related cases pending: YES
           NEW YORK NY 10005                                                                                      If yes, list docket riumbers: BER-L-8199-18
           Phone: 2127322000                                                                                      Do you anticipate adding any parties (arising out of same
           Name of Party: PLAINTIFF : Plaza Construction LLC                                                      transaction or occurrence)? NO
           Name of Defendant's Primary Insurance Company                                                          Are sexual abuse claims alleged? NO
           (if known): None



                              TI3E INFORiVIATION                                   d'ROVIDED
                                                                                           ..._..ON'
                                                                                                  _.. . ..THIS
                                                                                                           ............FORM CANNOT BE INTRODUCED INTO   EVIDENCE
                ... ..... ........:::...:....... ......._.........................
                                                                CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION
                                                                                                                                                      .    _....._ ..._--- -....:



             Do parties have a current, past, or recurrent relationship? NO ,

             If yes, is that relationship:

             Does the statute governing this case provide for payment of fees by the losing party? YES

             Use this space to alert the court to any special case characteristics that may warrant individual
             management or accelerated disposition:



             Do you or your client need any disability accommodations? NO
                    If yes, please identify the requested accommodation:



             Will an interpreter be needed? NO
                      If yes, for what language:


             Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO
                                                                                                                                                                                   -



             I certify that confidential personal idehtifiers have been redacted from documents now submitted to the
             court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

             01/30/2020                                                                                                                                  /s/ BENJAMIN JOSEPH HOCHBERG
             Dated                                                                                                                                                               Signed
         BER-L-000677-20 01/30/2020
Case 2:20-cv-02340-BRM-JAD          9:37:31
                              Document    1-1AMFiled
                                               Pg 1 of 7 Trans ID:
                                                     03/04/20      LCV2020207773
                                                                Page  5 of 12 PageID: 10




   CULLEN AND DYKMAN LLP
   Benjamin J. Hochberg, Esq.
   NJ Atty. ID: 901132012
   44 Wall Street, 14t" Floor
   New York, New York 10005
   (212) 732-2000
   Our File No.: 5474-7
   Attorneys for Plaintiff
   Plaza Construction LLC

    PLAZA CONSTRUCTION, LLC,                                        SUPERIOR COURT OF NEW JERSEY
                                                                    LAW DIVISION: BERGEN COUNTY
                                        Plaintiff,
                     -against-                                          DOCKET NO.:

                                                                                  Civil Action
   TRAVELERS INDEMNITY CO.
                                                                           COMPLAINT FOR
                                    Defendant.                         DECLARATORY JUDGMENT


             Plaintiff, Plaza Construction, LLC ("Plaintiffl' and "Plaza"), by and through its attorneys,

   Cullen and Dykman, LLP, by way of Complaint for Declaratory Judgment against Defendant,

   Travelers Indemnity Co. ("Travelers" and "Defendant"), alleges as follows:


                                              THE PARTIES

             1.     Plaza is a limited liability company authorized to do business in the state of New

   Jersey.

             2.     Travelers is . an insurance company with a business address of 707 W. Main

   Avenue #300 in Spokane, Washington and is authorized to conduct business in the state of New

   Jersey.




   {00710665.DOCX}                                                                                     1
I            BER-L-000677-20 01/30/2020
    Case 2:20-cv-02340-BRM-JAD          9:37:31
                                  Document      AM Filed
                                              1-1  Pg 2 of 7 Trans ID:
                                                         03/04/20      LCV2020207773
                                                                     Page 6 of 12 PageID: 11




                                              THE PROJECT

              3.     At all relevant times herein, Plaza was the construction manager for a project

       located at 99 Hudson in Jersey City, New Jersey (the "Project").

              4.     By Trade Subcontract dated May 13, 2016 (the "Trade Subcontract"), Plaza

       retained Gamma USA ("Gamma") to construct an exterior fagade and curtain wall for the

       Project.

              5.     The Trade Subcontract requires Gamma to, inter alia, obtain a commercial

       general liability policy of insurance which names Plaza .as an Additional Insured and provides

       certain, minimum coverage limits.

              6.     Specifically, the commercial general liability policy was to provide $1,000,000

       per claim coverage on an occurrence basis with a$2,000,000 aggregate limit.

              7.     The Trade Subcontract also requires that Plaza be afforded insurance coverage

       under the same policy as an Additional Insured on a primary and non-contributory basis.

              8.     The Trade Subcontract also requires that Plaza be provided with a Certificate of

       Insurance in advance of

              9.     Importantly, Section 2.4 of the Trade Subcontract states the following:


                     Before Subcontractor employs any sub-subcontractors, the name of
                     such sub-subcontractor shall be submitted to Construction
                     Manager for its approval or rejection and no sub-subcontractor
                     shall be employed except those who have been approved by
                     Construction Manager in accordance with such submission. Such
                     submissions and such approvals shall be in writing. Subcontractor
                     shall enter into agreements substantially similar to this
                     Subcontract with each of its sub-subcontractors and shall require
                     that each such sub-subcontractor read and expressly agree in
                     writing: (i) to be bound by all provisions of the Contract
                     Documents applicable lo its Work; (ii) to provide indemnity to
                     Owner, Construction Manager and Architect as provided in the
                     Contract Documents ; and (iii) to name the Owner, Construction
                     Manager and Architect as Additional Insured under its general

       {00710665.DOCX}                                                                             2
         BER-L-000677-20 01/30/2020 9:37:31 AM Pg 3 of 7 Trans ID: LCV2020207773
Case 2:20-cv-02340-BRM-JAD    Document 1-1 Filed 03/04/20 Page 7 of 12 PageID: 12




                  liability policy and provide Certificates of Insurance to that effect
                  and otherwise reasonably satisfactory to Construction Manager.


          10.     To satisfy some of its contractual obligations to Plaza, Gamma hired ("Garden

   State") to provide surveying services at the Project.

          11.     Garden State.was contractually required to procure a commercial general liability

   policy of insurance which named Plaza as an Additional Insured and afforded coverage to Plaza

   on a primary and non-contributory basis.

          12.     In furtherance of this obligation, Garden State provided a Certificate of Insurance

   dated September 6, 2017 to Plaza (the "COI")

          13.     The COI states that Travelers issued a commercial general liability policy of

   insurance (Policy No.: 6801J83029, Policy Period: March 22, 2017 through March 22, 2018) to

   Garden State (the "Travelers Policy").

          14.     The COI identifies Garden State as the Named Insured under the Travelers Policy.

          15.     The COI also states that the Travelers Policy has coverage limits of $1,000,000

   per occurrence with a$2,000,000 general aggregate.

          16.     In the Description of Operations/Locations/Vehicles, the COI identifies Plaza as

   an Additional Insured and specifically references the Project:


                  [I] GSESP Job No. 17-048. 99 Hudson Street Project - Project
                  #5838. Designated Project Site: 99 Hudson Street, Jersey City, NJ
                  07302. All coverages apply on & off site. The following are
                  included as additional insured for general liability, automobile
                  liability, and umbrella liability on a primary and non-contributory
                  basis: Plaza Construction, LLC; China Overseas America, Inc.;
                  COA 99 Hudson, LLC. Waiver of subrogation applies to general,
                  automobile, and umbrella liability and workers compensation
                  (where applicable by law) policies. Umbrella policy is follow form.




   {00710665.DOCX}                                                                                 3
         BER-L-000677-20 01/30/2020
Case 2:20-cv-02340-BRM-JAD          9:37:31
                              Document      AM Filed
                                          1-1  Pg 4 of 7 Trans ID:
                                                     03/04/20      LCV2020207773
                                                                 Page 8 of 12 PageID: 13




          17.     As indicated in the COI, Garden State obtained a general commercial liability

   policy that names Plaza as an Additional Insured and affords coverage to Plaza on a primary and

   non-contributory basis.


                                           THE INCIDENT
          18.     On February 8, 2017, Ladislav Sram was allegedly injured while working in the

   course of his employment with Garden State at the Project.

          19.     On or around November 15, 2018, Mr. Sram commenced a civil action against

   Plaza in the Law Division of the Superior Court of New Jersey, Bergen County (Docket No.: L-

   8199-18) (the "Underlying Action").

          20.     In the Underlying Action, Mr. Sram claims that he was injured in the course of his

   work and sustained resulting physical injuries due to the riegligence of Plaza.

          21.     Mr. Sram is seeking monetary damages for his alleged injuries.


                                         TENDER EFFORTS

          22.     On or around December 11, 2018, Plaza, through its attorney, served a letter on

   Travelers tendering the defense of the Underlying Action and requesting that Travelers

   acknowledge Plaza as an Additional Insured under the Travelers Policy.

          23.     The same letter asks Travelers to confirm that it will defend and indemnify Plaza

   in the Underlying Action on a primary and noncontributory basis.

          24.     Travelers did not respond to Plaza's letter of December 11, 2018.

          25.     On or around January 15, 2020, Plaza served a second and final letter on

   Travelers tendering the defense of the Underlying Action and again requesting that Travelers

   acknowledge Plaza as an Additional Insured under the Travelers Policy.




   {00710665.DOCX}                                                                                4
a
             BER-L-000677-20 01/30/2020
    Case 2:20-cv-02340-BRM-JAD          9:37:311-1
                                   Document     AM Pg 5 of03/04/20
                                                   Filed   7 Trans ID:Page
                                                                       LCV2020207773
                                                                           9 of 12 PageID: 14




               26.        The same correspondence states that "[s]hould Travelers fail to respond ...

       within ten (10) days, [Plaza] will construe the failure to respond as a denial of coverage and

       proceed with the appropriate action."

               27.        To date, Travelers has failed to respond to the tender letter of January 15, 2020.


                                                    COUNT ONE

                                           DECLARATORY JUDGMENT

               28.        Plaintiff, Plaza Construction LLC, repeats and reasserts each and every allegation

        in Paragraphs One through Twenty-Seven of this Complaint and incorporates them herein as set

       forth at length.

               29.        Due and timely demand has been made to Travelers to provide defense, indemnity-          ---

       and coverage for Plaza from, against and in connection with the claims asserted by and on behalf

       of Plaintiff, Ladislav Sram, and/or otherwise asserted by any party against Plaza in the

       Underlying Action.

               30.        Travelers has wrongfully failed and refused to provide defense, indemnity and/or

       coverage to Plaza, and, as such, a case and controversy exists between and among the parties.

               31.        Plaza has and will continue to suffer damages, harm and prejudice by virtue of the

       failure of Travelers to fulfill its obligation to provide insurance coverage, defense and indemnity,

        including but not limited to the costs of defending the Underlying Action, in incurring expenses

       and/or in potentially settling or satisfying judgments obtain in the Underlying Action.

               32.        By reason of the forgoing, Declaratory Judgment is both necessary and proper in

       order to set forth and decide the rights obligations, and liabilities that exist between the parties in

       connection with the aforementioned Travelers Policy.




       {00710665.DOCX}                                                                                         5
.             BER-L-000677-20 01/30/2020
    Case 2:20-cv-02340-BRM-JAD           9:37:31
                                  Document    1-1AMFiled
                                                    Pg 6 03/04/20
                                                         of 7 Trans ID: LCV2020207773
                                                                     Page  10 of 12 PageID: 15




                                                   COUNT TWO

                                           BREACH OF CONTRACT

               33.     Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

        through 32 of this complaint as if fully set forth herein.

               34.     Plaza was an Additional Insured and/or third party beneficiaries under the

        Travelers Policy issued by Travelers to Garden State.

               35.     Pursuant to the Travelers Policy, Travelers should provide coverage, defense and

        indemnification to Plaza.

               36.     In breach of the terms and provisions of the Travelers Policy, Travelers

        wrongfully denied coverage to Plaza.

               37.     As a result of Travelers' breach of the terms and provisions of the Travelers

        Policy issued by Travelers to Garden State, Plaza has and will continue to suffer damages, harm

        and prejudice by virtue of the failure of Travelers to fulfill its obligation to provide insurance

        coverage, defense and indemnity, including but not limited to the costs of defending the

        Underlying Action, in incurring expenses and/or in potentially settling or satisfying judgments

        obtain in the Underlying Action.

               WHEREFORE, Plaintiff, Plaza Construction LLC, requests that the Court enter a

        Judgment as follows:

               a.      Declaring that the Travelers Policy was in full force and effect on February 8,
                       2018, the date of the alleged incident in the Underlying Action;

               b.      Declaring that Plaza is an Additional Insured under the Travelers Policy;

               C.      Declaring that Plaza is entitled to defense and indemnification by Travelers on a
                       primary and non-contributory basis pursuant to the Travelers Policy;

               d.      Compelling Travelers ro provide insurance coverage, defend and indemnify Plaza
                       in the lawsuit filed in Superior Court of New Jersey, Bergen County under docket
                       number BER=L-8199-18;

        {00710665.DOCX}                                                                                 6
          BER-L-000677-20 01/30/2020
Case 2:20-cv-02340-BRM-JAD           9:37:31
                              Document    1-1AMFiled
                                                Pg 7 03/04/20
                                                     of 7 Trans ID: LCV2020207773
                                                                 Page  11 of 12 PageID: 16




              e.     Declaring that Travelers is legally obligated to reimburse Plaza herein for all
                     attorneys' fees, costs, disbursements and other expenses incurred in the defense of
                     the Underlying Action and in the commencement and prosecution of the instant
                     action; and

              f.     That Plaza herein be granted such other, further and different relief in the
                     declaration of the rights and legal duties of the parties of this action as the Court
                     may deem just, proper and equitable.


                                   DESIGNATION OF TRIAL COUNSEL

              David Kuk, Esq. of Cullen and Dykman, LLP is hereby designated as trial counsel in this

    matter.


                                             CERTIFICATION

              I hereby certify pursuant to R. 4:5-1 that this matter is not the subject of any other action______ __

    pending in any Court or of a pending arbitration proceeding, and that there exist no other parties

    to be joined to this action.




    Dated: January 30, 2020                                              /s/ David Kuk, Esa.              - - -
                                                                            DAVID KUK, ESQ.




    {00710665.DOCX}                                                                                      7
                      Case 2:20-cv-02340-BRM-JAD Document 1-1 Filed 03/04/20 Page 12 of 12 PageID: 17
                                                                                                       ~ t.i,Q1r'L'=SsS;'1 ~'`;"Y: U.S.PGSiAGr@;i°PITP'-YSOWES
STATE OF NEW JERSEY                                                                                        ¢ '-,L'~°i`-:•~i -6~°°~~      --               -----^
                                                                                                                L'~~~~~~~': ;lu,••,—''=~_--_==_~
DEPARTMENT OF BANKING AND INSURANCE                                                                          '` -         I f
                                                                                                                                      v~ ~ `
                                                                                                                                        v
                                                                                                                                                 -~ .. . .
                                                                                                        ' FS' ' J`I P. ti y •.
                                                                                                                             l~
PO BOX 325                                                                                             ~'  ,t        .'~.~
                                                                                                             ~~,t;., ~IF~• ;~5,       71P C8o28   r' .•^ ' ;~ 'J

                                                                                                                                      02 41,~
TRENTON, NJ 08625-0325                                                                                                                0000369615 FEB 05 9020


                                                                                                Y ^I' ° ' '           U.S.POSTAGE>>PITPIEYBOWES
                                                                                                   ° j.•        •      ~          ^                   ~


                                                                                                 , ,             s      !~ e     ~~•----~r
                                                                                              'b
                                                   7018 2290 0001 8182 0933
                                                                                                                       ZIP 08628        ~ ®®~a~~
           RETURN RECEIPT                                                                                              02 4YY
                                                                                                       ',~' . 0000369615FEB. 05. 2020
             REQUESTED




                                            TRAVELERS INDEMNITY COMPANY
                                            C/O CORPORATION SERVICE COMPANY
                                            PRINCETON SOUTH CORPORATE CENTER
                                            100 CHARLES EWING BOULEVARD SUITE 160
                                            EWING NJ 08628
